Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action to Application Serial Number 15/880,425, filed on January 25, 2018.  In response to Examiner’s Non-Final Office Action of October 27, 2020, Applicant, on January 22, 2021, amended claims 1, 9 and 15. Claims 1-20 are pending in this application and have been rejected below.    
Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  


Response to Arguments
Applicant’s arguments filed January 22, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed January 22, 2021.
On page 7-8 of the Remarks regarding, the U.S.C. § 103 rejection, Applicant argues cited reference Kharisma and Puri do not disclose amended claim language " the metric logic is stored in the metric database table as an executable query expression that references a type of a subunit of an electronic device” and “execute the ..
Claim Rejections - 35 USC § 103
8.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and  9 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Kharisma et al., US Publication No. 20180089188A1 [hereinafter Kharisma], in view of Puri et al., US Publication No US 20190097909A1 [hereinafter Puri], and in further view of De Smet et al., US Publication No US 20180039575A1 [hereinafter De Smet] .
Regarding Claim 1, 
Kharisma teaches
A system comprising: memory to store a metric database table, the metric database table including a metric key and metric logic associated with the metric key, the metric logic… that references a type of a subunit of an electronic device, the metric logic….  to extract metric data …,; (Kharisma Par. 97 – “The SPLUNK.RTM. ENTERPRISE system is the leading platform for providing real-time operational intelligence that enables organizations to collect, index, and search machine-generated data from various websites, applications, servers, networks, and mobile devices that power their businesses.";  Par. 507-"To speed up certain types of metrics queries, some embodiments of the data intake and query system can create "metrics acceleration tables," which contain metrics data and/or data related to metrics data. The data can include key values of metrics data. Examples of keys include metric names, meta keys, dimensions, or measurements. A metrics acceleration table may be populated as a result of a search query applied to metrics data. The data intake and query system can then use the metrics acceleration table to accelerate subsequent queries related to results of the original search query. "; Par 508-"The data intake and query system can accelerate subsequent metrics queries by using data contained in the metrics acceleration table to return search results while avoiding processes otherwise required to obtain initial metrics search results. In other words, subsequent queries take advantage of earlier queries by using the metrics acceleration table to skip processing steps of earlier queries. For example, the data intake and query system may receive a search query for metrics that have specified dimension values. A metrics acceleration table produced in response to the search query can be used for subsequent statistical queries about the metrics having the specified dimension values. [logic]”; See Par. 123- subunit data-“ In an embodiment, the monitoring component 40 may also monitor and collect other device profile information including, for example, a type of client device, a manufacturer and model of the device, versions of various software applications installed on the device, and so forth.”)
and a processor coupled to the memory, the processor to query the metric database table to obtain the metric logic, the processor to execute the metric logic, … to extract the metric data related to the type of the subunit (Kharisma Par. 103-“ As noted above, the SPLUNK.RTM. ENTERPRISE system utilizes a late-binding schema to event data while performing queries on events. One aspect of a late-binding schema is applying "extraction rules" to event data to extract values for specific fields during search time. More specifically, the extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data. An extraction rule can generally include any type of instruction for extracting values from data in events. In some cases, an extraction rule comprises a regular expression where a sequence of characters forms a search pattern, in which case the rule is referred to as a "regex rule."; Par. 180 – “To speed up certain types of queries, some embodiments of the system 32 create a high performance analytics store, which can be referred to as a "summarization table," that contains entries for specific field-value pairs. A summarization table may be populated in response to a search query applied to events. The system can then use the summarization table to accelerate subsequent queries related to the events subject to the original search query. As such, the system can accelerate the subsequent queries by using the data contained in the summarization table to return search results, while avoiding the processing otherwise required to obtain the original search results. For example, the system 32 may receive a search query for events that have specified keywords. A summarization table produced in response to the search query can be used for perform subsequent statistical queries related to the events including the specified keywords. Par 197-"For example, the system may receive a query specifying criteria including a count of events that have the value "94107" in the "ZIP code" field. Without the summarization table, the system would need to search and extract the raw data of the events that satisfy the search criteria and perform a count of specified field values pairs as search results. However, the system 32 can instead evaluate entries in the summarization table to count instances of "94107" in the "ZIP code" field without having to go through the individual events or perform data extractions at search time. Thus, the disclosed embodiments can speed up obtaining results for these types of queries."; Par. 507-"To speed up certain types of metrics queries, some embodiments of the data intake and query system can create "metrics acceleration tables," which contain metrics data and/or data related to metrics data. The data can include key values of metrics data. Examples of keys include metric names, meta keys, dimensions, or measurements. A metrics acceleration table may be populated as a result of a search query applied to metrics data. The data intake and query system can then use the metrics acceleration table to accelerate subsequent queries related to results of the original search query.”; Par. 107-“For example, the one or more computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories, and various data repositories in the one or more memories for storing data structures utilized and manipulated by the various components.”; See Par. 123- subunit data)
the processor to output extracted metric data in association with the metric key to an incident datastore to monitor for incidents related to operations of the type of the subunit among the plurality of electronic devices  (Kharisma Par. 210-"These visualizations can also include an “incident review dashboard” that enables a user to view and act on “notable events.” These notable events can include: (1) a single event of high importance, such as any activity from a known web attacker; or (2) multiple events that collectively warrant review, such as a large number of authentication failures on a host followed by a successful authentication.; Par. 128-“In an embodiment, a forwarder 42 may comprise a service accessible to client devices 28 and host devices 30 via a network 34. For example, one type of forwarder 42 may be capable of consuming vast amounts of real-time data from a potentially large number of client devices 28 and/or host devices 30.”; Par. 123-“In an embodiment, the monitoring component 40 may also monitor and collect other device profile information including, for example, a type of client device, a manufacturer and model of the device, versions of various software applications installed on the device, and so forth.”) 
Kharisma discloses in Par. 7 “machine-generated data generated by various components in IT environments, such as servers, sensors, routers, mobile devices, Internet of Things (IoT) devices, etc., and for business analytics and security.”  The feature is expounded upon by the following teaching of Puri:
… executable against a device datastore… from the device datastore, the device datastore to store operational data of a plurality of electronic devices, wherein the plurality of electronic devices includes subunits of different types; (Puri Par. 101 – “Client devices 102 of FIG. 1 represent any computing device capable of interacting with one or more host devices 106 via a network 104. Examples of client devices 102 may include, without limitation, smart phones, tablet computers, handheld computers, wearable devices, laptop computers, desktop computers, servers, portable media players, gaming devices, and so forth. In general, a client device 102 can provide access to different content, for instance, content provided by one or more host devices 106, etc. Each client device 102 may comprise one or more client applications 110, described in more detail in a separate section hereinafter.”; Par. 116-“ FIG. 2 is a block diagram of an example data intake and query system 108, in accordance with example embodiments. System 108 includes one or more forwarders 204 that receive data from a variety of input data sources 202, and one or more indexers 206 that process and store the data in one or more data stores 208.”; Par. 7-“ Collaborative Incident Management, described herein, provides a user, such as an incident manager, a facility to establish a virtual war room within the data operational intelligence application environment. One such data operational intelligence application environment is the SPLUNK® ENTERPRISE system developed by Splunk Inc. of San Francisco, Calif. With the data operational intelligence application at the center of identifying a critical system problem, establishing a virtual war room enables the user to engage the appropriate team with appropriate communications to resolve the critical problem.”)
… against the device datastore…(Puri Par. 101 – “Fig. 1”; Par. 116-“ FIG. 2 is a block diagram of an example data intake and query system 108, in accordance with example embodiments. System 108 includes one or more forwarders 204 that receive data from a variety of input data sources 202, and one or more indexers 206 that process and store the data in one or more data stores 208.”)
Kharisma and Puri are directed to technology monitoring systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kharisma to utilize datastore for managed devices, as taught by Puri, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kharisma with the motivation to help a user identify a problem and resolve an incident (Puri Abstract).
Kharisma in view of Puri fail to teach the following feature taught by De Smet:
…the metric logic “being stored in the metric database table as an executable query expression” …(De Smet Par. 27-"If expressions are not frequently used, they can be swapped out to slower storage, such as a data store 112. However, in some instances, response time is important and keeping expressions out on disk is not a great solution, as moving things to external storage can result in a delay to retrieve the desired expression so it can be executed. Other instances where keeping expressions in memory may make sense is where multiple expressions share a large part of the query. For example, "tell me the weather in Seattle if it is raining" and "tell me the weather in Seattle if it is sunny" share a large part of the query with only "sunny" and "raining" being the difference. Keeping the query in memory can help optimize the expressions. Thus, in memory storage solutions are often better in some sense, but keeping large numbers in memory can result in significant memory usage and cost.”)
…by directly executing the executable query expression… De Smet Par. 27-"If expressions are not frequently used, they can be swapped out to slower storage, such as a data store 112. However, in some instances, response time is important and keeping expressions out on disk is not a great solution, as moving things to external storage can result in a delay to retrieve the desired expression so it can be executed. Other instances where keeping expressions in memory may make sense is where multiple expressions share a large part of the query. For example, "tell me the weather in Seattle if it is raining" and "tell me the weather in Seattle if it is sunny" share a large part of the query with only "sunny" and "raining" being the difference. Keeping the query in memory can help optimize the expressions. Thus, in memory storage solutions are often better in some sense, but keeping large numbers in memory can result in significant memory usage and cost.”)
Kharisma and Puri disclose monitoring systems with the use of query language and database infrastructure.  De Smet improves upon the database infrastructure.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kharisma in view of Puri to optimize query storage, as taught by De Smet, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kharisma in view of Puri with the motivation keeping the query in memory to help optimize the expressions (De Smet Par. 27).
Regarding Claim 2 and Claim 10, 
Kharisma in view of Puri in further view of De Smet teach the system of claim 1,… and the method of claim 9, further comprising…
… wherein the processor is to continually query the metric database table (cycling through cycling through a plurality of metric keys) to obtain the metric logic, … to extract the metric data, and output extracted metric data in association with the metric key to the incident datastore. (Kharisma Par. 208 – “During operation, the SPLUNK® APP FOR ENTERPRISE SECURITY facilitates detecting “notable events” that are likely to indicate a security threat. These notable events can be detected in a number of ways: (1) a user can notice a correlation in the data and can manually identify a corresponding group of one or more events as “notable;” or (2) a user can define a “correlation search” specifying criteria for a notable event, and every time one or more events satisfy the criteria, the application can indicate that the one or more events are notable. A user can alternatively select a pre-defined correlation search provided by the application. Note that correlation searches can be run continuously or at regular intervals (e.g., every hour) to search for notable events. Upon detection, notable events can be stored in a dedicated “notable events index,” which can be subsequently accessed to generate various visualizations containing security-related information. Also, alerts can be generated to notify system operators when important notable events are discovered.";
Kharisma teaches datastore and the feature is expounded upon by the following teaching of Puri:
… execute the metric logic against the device datastore… (Puri Par. 101 – “Client devices 102 of FIG. 1 represent any computing device capable of interacting with one or more host devices 106 via a network 104. Examples of client devices 102 may include, without limitation, smart phones, tablet computers, handheld computers, wearable devices, laptop computers, desktop computers, servers, portable media players, gaming devices, and so forth. In general, a client device 102 can provide access to different content, for instance, content provided by one or more host devices 106, etc. Each client device 102 may comprise one or more client applications 110, described in more detail in a separate section hereinafter.”; Par. 116-“ FIG. 2 is a block diagram of an example data intake and query system 108, in accordance with example embodiments. System 108 includes one or more forwarders 204 that receive data from a variety of input data sources 202, and one or more indexers 206 that process and store the data in one or more data stores 208.”; Par. 7-“ Collaborative Incident Management, described herein, provides a user, such as an incident manager, a facility to establish a virtual war room within the data operational intelligence application environment.”)
Kharisma and Puri are directed to technology monitoring systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kharisma to utilize datastore for managed devices, as taught by Puri, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kharisma with the motivation to help a user identify a problem and resolve an incident (Puri Abstract).
  Regarding Claim 3, 
Kharisma in view of Puri in further view of De Smet teach the system of claim 2,…
wherein extracted metric data is accumulated at the incident datastore, wherein the processor is to timestamp extracted metric data, wherein metric data extracted at different times are distinguishable by respective timestamps. (Kharisma Par. 141 – “At step 518, the indexer stores the events with an associated timestamp in a data store 48. Timestamps enable a user to search for events based on a time range. In one embodiment, the stored events are organized into “buckets,” where each bucket stores events associated with a specific time range based on the timestamps associated with each event. This may not only improve time-based searching, but also allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval. For example, buckets containing the most recent events can be stored in flash memory rather than on a hard disk.
Regarding Claim 4, 
Kharisma in view of Puri in further view of De Smet teach the system of claim 1,… 
wherein the metric logic comprises structured query language. (Kharisma Par. 149 – “The search head 50 allows users to search and visualize event data extracted from raw machine data received from homogenous data sources. It also allows users to search and visualize event data extracted from raw machine data received from heterogeneous data sources. The search head 50 includes various mechanisms, which may additionally reside in an indexer 46, for processing a query. Splunk Processing Language (SPL), used in conjunction with the SPLUNK® ENTERPRISE system, can be utilized to make a query. SPL is a pipelined search language in which a set of inputs is operated on by a first command in a command line, and then a subsequent command following the pipe symbol “|” operates on the results produced by the first command, and so on, for additional commands. Other query languages, such as the Structured Query Language (“SQL”), can be used to create a query.”)
Regarding Claim 5 and Claim 13, 
Kharisma in view of Puri in further view of De Smet teaches the system of claim 1,… and the method of claim 11,…
wherein the incident datastore comprises an incident database table, wherein the processor (wherein outputting the extracted metric data to an incident datastore) is to insert the extracted metric data into the incident (single) database table. (Kharisma Par. 190 – “The configuration files for events retrieved at search time can be used to populate a summarization table by applying all the extraction rules of the retrieved events to the retrieved events."; Par. 198-" In some embodiments, the system 32 can maintain a separate summarization table for each of the above-described time-specific buckets that stores events for a specific time range. A bucket-specific summarization table includes entries for specific field value combinations that occur in events in the specific bucket.”)
Regarding Claim 6, Kharisma in view of Puri in further view of De Smet teach the system of claim 5, …
Kharisma teaches 
wherein the incident datastore comprises only a single incident database table. (Kharisma Par. 109 – “In the illustrated embodiment, a system 26 includes one or more host devices 30. Host devices 30 may broadly include any number of computers, virtual machine instances, and/or data centers that are configured to host or execute one or more instances of host applications 36. In general, a host device 30 may be involved, directly or indirectly, in processing requests received from client devices 28. Each host device 30 may comprise, for example, one or more of a network device, a web server, an application server, a database server, etc. A collection of host devices 30 may be configured to implement a network-based service. For example, a provider of a network-based service may configure one or more host devices 30 and host applications 36 (e.g., one or more web servers, application servers, database servers, etc.) to collectively implement the network-based application.; Par. 99-"In some instances, machine data can have a predefined format, where data items with specific data formats are stored at predefined locations in the data. For example, the machine data may include data stored as fields in a database table."”)
Regarding Claim 7, Kharisma in view of Puri in further view of De Smet teach the system of claim 1,…
Kharisma teaches 
wherein the metric database table further comprises a metric descriptor, the processor further to output the metric descriptor to the incident datastore to display the metric descriptor in association with the extracted metric data at an incident user interface. (Kharisma Par. 407 – “FIG. 30 illustrates a user interface screen of a metric catalog displaying a selected metric source according to some embodiments of the present disclosure. As shown, when a metric 284 is selected, the interface 270 displays one or more tiles 286. Each of the tiles 286 is configured to display a sub-set of information associated with a selected metric. For example, in the illustrated embodiment, the interface 270 includes a general description tile 286-1, a dimensions tile 286-2, a metrics data tile 286-3, an event mapping tile 286-4, and a tag tile 286-5. However, it should be appreciated that fewer, additional, and/or alternative tiles can be included on the interface 270. The general description tiles 286-1 is configured to display general catalog information of a selected metric 284, such as a description of the metric, a type (e.g., a numerical type such as gauge, value, percentage, aggregate value, etc.), a default visualization type (discussed in more detail below), a unit (such as a percentage, MB, GB, clock cycles, etc.), and a collection frequency. The description of the metric is configured to provide a user with a general overview of the event and/or machine-generated data represented by the data”)
  Regarding Claim 9, 
Kharisma teaches
A method comprising: querying a metric database table to obtain metric logic, the metric database table storing the metric logic in association with a metric key and a metric descriptor, the metric logic … that references a type of a subunit of an electronic device; (Kharisma Par. 97 – “The SPLUNK.RTM. ENTERPRISE system is the leading platform for providing real-time operational intelligence that enables organizations to collect, index, and search machine-generated data from various websites, applications, servers, networks, and mobile devices that power their businesses."; Par. 507-"To speed up certain types of metrics queries, some embodiments of the data intake and query system can create "metrics acceleration tables," which contain metrics data and/or data related to metrics data. The data can include key values of metrics data. Examples of keys include metric names, meta keys, dimensions, or measurements. A metrics acceleration table may be populated as a result of a search query applied to metrics data. The data intake and query system can then use the metrics acceleration table to accelerate subsequent queries related to results of the original search query. "; Par 508-"The data intake and query system can accelerate subsequent metrics queries by using data contained in the metrics acceleration table to return search results while avoiding processes otherwise required to obtain initial metrics search results. In other words, subsequent queries take advantage of earlier queries by using the metrics acceleration table to skip processing steps of earlier queries. For example, the data intake and query system may receive a search query for metrics that have specified dimension values. A metrics acceleration table produced in response to the search query can be used for subsequent statistical queries about the metrics having the specified dimension values. [logic]”; Par. 123-“ In an embodiment, the monitoring component 40 may also monitor and collect other device profile information including, for example, a type of client device, a manufacturer and model of the device, versions of various software applications installed on the device, and so forth.”)
executing the metric logic … to extract metric data related to the type of the subunit, wherein the plurality of electronic devices includes subunits of different types ; (Kharisma Par. 103-“ As noted above, the SPLUNK.RTM. ENTERPRISE system utilizes a late-binding schema to event data while performing queries on events. One aspect of a late-binding schema is applying "extraction rules" to event data to extract values for specific fields during search time. More specifically, the extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data. An extraction rule can generally include any type of instruction for extracting values from data in events. In some cases, an extraction rule comprises a regular expression where a sequence of characters forms a search pattern, in which case the rule is referred to as a "regex rule."; Par. 180 – “To speed up certain types of queries, some embodiments of the system 32 create a high performance analytics store, which can be referred to as a "summarization table," that contains entries for specific field-value pairs. A summarization table may be populated in response to a search query applied to events. The system can then use the summarization table to accelerate subsequent queries related to the events subject to the original search query. As such, the system can accelerate the subsequent queries by using the data contained in the summarization table to return search results, while avoiding the processing otherwise required to obtain the original search results. For example, the system 32 may receive a search query for events that have specified keywords. A summarization table produced in response to the search query can be used for perform subsequent statistical queries related to the events including the specified keywords. Par. 107-“For example, the one or more computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories, and various data repositories in the one or more memories for storing data structures utilized and manipulated by the various components.”; Par. 123-“ In an embodiment, the monitoring component 40 may also monitor and collect other device profile information including, for example, a type of client device, a manufacturer and model of the device, versions of various software applications installed on the device, and so forth.”)
outputting extracted metric data in association with the metric key to an incident datastore; (Kharisma Par. 210-"These visualizations can also include an “incident review dashboard” that enables a user to view and act on “notable events.” These notable events can include: (1) a single event of high importance, such as any activity from a known web attacker; or (2) multiple events that collectively warrant review, such as a large number of authentication failures on a host followed by a successful authentication.; Par. 256-" SPLUNK.RTM. IT SERVICE INTELLIGENCE.TM. provides a visualization for incident review showing detailed information for notable events. The incident review visualization may also show summary information for the notable events over a time frame, such as an indication of the number of notable events at each of a number of severity levels. The severity level display may be presented as a rainbow chart with the warmest color associated with the highest severity classification. The incident review visualization may also show summary information for the notable events over a time frame, such as the number of notable events occurring within segments of the time frame. The incident review visualization may display a list of notable events within the time frame ordered by any number of factors, such as time or severity. The selection of a particular notable event from the list may display detailed information about that notable event, including an identification of the correlation search that generated the notable event.” Par. 128-“In an embodiment, a forwarder 42 may comprise a service accessible to client devices 28 and host devices 30 via a network 34. For example, one type of forwarder 42 may be capable of consuming vast amounts of real-time data from a potentially large number of client devices 28 and/or host devices 30.”; Par. 123-“In an embodiment, the monitoring component 40 may also monitor and collect other device profile information including, for example, a type of client device, a manufacturer and model of the device, versions of various software applications installed on the device, and so forth.”) 
and initiating display of an indication of the extracted metric data in conjunction with the metric descriptor at an incident user interface to describe an incident related to an operation of the type of the subunit among the plurality of electronic devices (Kharisma Par. 156-“ After the search is executed, the search screen 70 in FIG. 8A can display the results through search results tabs 76, wherein search results tabs 76 includes: an "events tab" that displays various information about events returned by the search; a "statistics tab" that displays statistics about the search results; and a "visualization tab" that displays various visualizations of the search results. The events tab illustrated in FIG. 8A displays a timeline graph 78 that graphically illustrates the number of events that occurred in one-hour intervals over the selected time range. It also displays an events list 80 that enables a user to view the raw data in each of the returned events. It additionally displays a fields sidebar 81 that includes statistics about occurrences of specific fields in the returned events, including "selected fields" that are pre-selected by the user, and "interesting fields" that are automatically selected by the system based on pre-specified criteria.”; Par. 83-“ The client device 22 may access the data intake and query system 12 or any other components of the system 10. For example, the client device may include a user interface (UI) rendered on a display device that provides an interactive platform to access and control components of the system 10 over the network 14.”; Par. 123-“In an embodiment, the monitoring component 40 may also monitor and collect other device profile information including, for example, a type of client device, a manufacturer and model of the device, versions of various software applications installed on the device, and so forth.”)
Kharisma discloses in Par. 7 “machine-generated data generated by various components in IT environments, such as servers, sensors, routers, mobile devices, Internet of Things (IoT) devices, etc., and for business analytics and security.”  The feature is expounded upon by the following teaching of Puri:
executing… against a device datastore that contains operational data of a plurality of electronic devices; (Puri Par. 101 – “Client devices 102 of FIG. 1 represent any computing device capable of interacting with one or more host devices 106 via a network 104. Examples of client devices 102 may include, without limitation, smart phones, tablet computers, handheld computers, wearable devices, laptop computers, desktop computers, servers, portable media players, gaming devices, and so forth. In general, a client device 102 can provide access to different content, for instance, content provided by one or more host devices 106, etc. Each client device 102 may comprise one or more client applications 110, described in more detail in a separate section hereinafter.”; Par. 116-“ FIG. 2 is a block diagram of an example data intake and query system 108, in accordance with example embodiments. System 108 includes one or more forwarders 204 that receive data from a variety of input data sources 202, and one or more indexers 206 that process and store the data in one or more data stores 208.”; Par. 7-“ Collaborative Incident Management, described herein, provides a user, such as an incident manager, a facility to establish a virtual war room within the data operational intelligence application environment. One such data operational intelligence application environment is the SPLUNK® ENTERPRISE system developed by Splunk Inc. of San Francisco, Calif. With the data operational intelligence application at the center of identifying a critical system problem, establishing a virtual war room enables the user to engage the appropriate team with appropriate communications to resolve the critical problem.”)
… against the device datastore…(Puri Par. 101 – “Fig. 1”; Par. 116-“ FIG. 2 is a block diagram of an example data intake and query system 108, in accordance with example embodiments. System 108 includes one or more forwarders 204 that receive data from a variety of input data sources 202, and one or more indexers 206 that process and store the data in one or more data stores 208.”)
Kharisma and Puri are directed to technology monitoring systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kharisma to utilize datastore for managed devices, as taught by Puri, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kharisma with the motivation to help a user identify a problem and resolve an incident (Puri Abstract).
Kharisma in view of Puri fail to teach the following feature taught by De Smet:
…the metric logic “being stored in the metric database table as an executable query expression” …(De Smet Par. 27-"If expressions are not frequently used, they can be swapped out to slower storage, such as a data store 112. However, in some instances, response time is important and keeping expressions out on disk is not a great solution, as moving things to external storage can result in a delay to retrieve the desired expression so it can be executed. Other instances where keeping expressions in memory may make sense is where multiple expressions share a large part of the query. For example, "tell me the weather in Seattle if it is raining" and "tell me the weather in Seattle if it is sunny" share a large part of the query with only "sunny" and "raining" being the difference. Keeping the query in memory can help optimize the expressions. Thus, in memory storage solutions are often better in some sense, but keeping large numbers in memory can result in significant memory usage and cost.”)
…by directly executing the executable query expression… De Smet Par. 27-"If expressions are not frequently used, they can be swapped out to slower storage, such as a data store 112. However, in some instances, response time is important and keeping expressions out on disk is not a great solution, as moving things to external storage can result in a delay to retrieve the desired expression so it can be executed. Other instances where keeping expressions in memory may make sense is where multiple expressions share a large part of the query. For example, "tell me the weather in Seattle if it is raining" and "tell me the weather in Seattle if it is sunny" share a large part of the query with only "sunny" and "raining" being the difference. Keeping the query in memory can help optimize the expressions. Thus, in memory storage solutions are often better in some sense, but keeping large numbers in memory can result in significant memory usage and cost.”)
Kharisma and Puri disclose monitoring systems with the use of query language and database infrastructure.  De Smet improves upon the database infrastructure.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kharisma in view of Puri to optimize query storage, as taught by De Smet, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kharisma in view of Puri with the motivation keeping the query in memory to help optimize the expressions (De Smet Par. 27).

Regarding Claim 11, Kharisma in view of Puri in further view of De Smet teach the method of claim 9,…
Kharisma teaches
further comprising timestamping the extracted metric data and accumulating timestamped extracted metric data at the incident datastore. (Kharisma Par. 141 – “At step 518, the indexer stores the events with an associated timestamp in a data store 48. Timestamps enable a user to search for events based on a time range. In one embodiment, the stored events are organized into “buckets,” where each bucket stores events associated with a specific time range based on the timestamps associated with each event. This may not only improve time-based searching, but also allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval. For example, buckets containing the most recent events can be stored in flash memory rather than on a hard disk.”)
Regarding Claim 12,  Kharisma in view of Puri in further view of De Smet teach the method of claim 11,…
Kharisma teaches
further comprising mapping extracted metric data to a time scale to obtain a metric and initiating display of the metric at the incident user interface. (Kharisma Par. 218- “The SPLUNK.RTM. APP FOR VMWARE.RTM. also provides a user interface that enables a user to select a specific time range and then view heterogeneous data comprising events, log data, and associated performance metrics for the selected time range.”; Par. 256 – “SPLUNK.RTM. IT SERVICE INTELLIGENCE.TM. provides a visualization for incident review showing detailed information for notable events. The incident review visualization may also show summary information for the notable events over a time frame, such as an indication of the number of notable events at each of a number of severity levels. The severity level display may be presented as a rainbow chart with the warmest color associated with the highest severity classification. The incident review visualization may also show summary information for the notable events over a time frame, such as the number of notable events occurring within segments of the time frame. The incident review visualization may display a list of notable events within the time frame ordered by any number of factors, such as time or severity.”)

Regarding Claim 14, 
Kharisma in view of Puri in further view of De Smet teach the method of claim 11, wherein executing the metric logic against the device datastore  as stated in Claim 9 above.
Kharisma teaches
comprises executing a structured query language query against a database table containing the operational data. (Kharisma Par. 149 – “The search head 50 allows users to search and visualize event data extracted from raw machine data received from homogenous data sources. It also allows users to search and visualize event data extracted from raw machine data received from heterogeneous data sources. The search head 50 includes various mechanisms, which may additionally reside in an indexer 46, for processing a query. Splunk Processing Language (SPL), used in conjunction with the SPLUNK® ENTERPRISE system, can be utilized to make a query. SPL is a pipelined search language in which a set of inputs is operated on by a first command in a command line, and then a subsequent command following the pipe symbol “|” operates on the results produced by the first command, and so on, for additional commands. Other query languages, such as the Structured Query Language (“SQL”), can be used to create a query.”; Par. 97 – “The SPLUNK.RTM. ENTERPRISE system is the leading platform for providing real-time operational intelligence that enables organizations to collect, index, and search machine-generated data from various websites, applications, servers, networks, and mobile devices that power their businesses.")
Regarding Claim 15, 
Kharisma teaches
A system comprising: an incident datastore; and a processor to obtain metric logic from a metric database table… that references a type of a subunit of an electronic device, the processor  to execute  …; (Kharisma Par. 97 – “The SPLUNK.RTM. ENTERPRISE system is the leading platform for providing real-time operational intelligence that enables organizations to collect, index, and search machine-generated data from various websites, applications, servers, networks, and mobile devices that power their businesses.”; Par. 78-“ A data intake and query system can index and store data in data stores of indexers and can process search queries causing a search of the indexers to obtain search results. …The raw data may include metrics data. In some cases, the data intake and query system can receive structured metrics data including, for example, a time series of metrics generated for a computing resource.”; Par. 507-"To speed up certain types of metrics queries, some embodiments of the data intake and query system can create "metrics acceleration tables," which contain metrics data and/or data related to metrics data. The data can include key values of metrics data. Par 508-"The data intake and query system can accelerate subsequent metrics queries by using data contained in the metrics acceleration table to return search results while avoiding processes otherwise required to obtain initial metrics search results. In other words, subsequent queries take advantage of earlier queries by using the metrics acceleration table to skip processing steps of earlier queries. For example, the data intake and query system may receive a search query for metrics that have specified dimension values. A metrics acceleration table produced in response to the search query can be used for subsequent statistical queries about the metrics having the specified dimension values. [logic]”)
the metric logic to extract metric data related to the type of the subunit  …, (Kharisma Par. 180 – “To speed up certain types of queries, some embodiments of the system 32 create a high performance analytics store, which can be referred to as a "summarization table," that contains entries for specific field-value pairs. A summarization table may be populated in response to a search query applied to events. The system can then use the summarization table to accelerate subsequent queries related to the events subject to the original search query. As such, the system can accelerate the subsequent queries by using the data contained in the summarization table to return search results, while avoiding the processing otherwise required to obtain the original search results; Par. 507-"To speed up certain types of metrics queries, some embodiments of the data intake and query system can create "metrics acceleration tables," which contain metrics data and/or data related to metrics data. The data can include key values of metrics data. Examples of keys include metric names, meta keys, dimensions, or measurements. A metrics acceleration table may be populated as a result of a search query applied to metrics data. The data intake and query system can then use the metrics acceleration table to accelerate subsequent queries related to results of the original search query.”; Par. 107-“For example, the one or more computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories, and various data repositories in the one or more memories for storing data structures utilized and manipulated by the various components.”; Par. 123-“ In an embodiment, the monitoring component 40 may also monitor and collect other device profile information including, for example, a type of client device, a manufacturer and model of the device, versions of various software applications installed on the device, and so forth.”)
the processor to output extracted metric data to the incident datastore (Kharisma Par. 210-"These visualizations can also include an “incident review dashboard” that enables a user to view and act on “notable events.” These notable events can include: (1) a single event of high importance, such as any activity from a known web attacker; or (2) multiple events that collectively warrant review, such as a large number of authentication failures on a host followed by a successful authentication.; Par. 78-“ A data intake and query system can index and store data in data stores of indexers and can process search queries causing a search of the indexers to obtain search results. …The raw data may include metrics data. In some cases, the data intake and query system can receive structured metrics data including, for example, a time series of metrics generated for a computing resource.”; Par. 123-“In an embodiment, the monitoring component 40 may also monitor and collect other device profile information including, for example, a type of client device, a manufacturer and model of the device, versions of various software applications installed on the device, and so forth.”) 
the incident datastore containing an incident database table to store the extracted metric data and to monitor for incidents related to operations of the type of the subunit among the plurality of electronic devices (Kharisma Par. 78-“ A data intake and query system can index and store data in data stores of indexers and can process search queries causing a search of the indexers to obtain search results. …The raw data may include metrics data. In some cases, the data intake and query system can receive structured metrics data including, for example, a time series of metrics generated for a computing resource.”; Par. 123-“In an embodiment, the monitoring component 40 may also monitor and collect other device profile information including, for example, a type of client device, a manufacturer and model of the device, versions of various software applications installed on the device, and so forth.”; Par. 507-"To speed up certain types of metrics queries, some embodiments of the data intake and query system can create "metrics acceleration tables," which contain metrics data and/or data related to metrics data. The data can include key values of metrics data. Examples of keys include metric names, meta keys, dimensions, or measurements. A metrics acceleration table may be populated as a result of a search query applied to metrics data. The data intake and query system can then use the metrics acceleration table to accelerate subsequent queries related to results of the original search query.”;) 
Kharisma discloses in Par. 7 “machine-generated data generated by various components in IT environments, such as servers, sensors, routers, mobile devices, Internet of Things (IoT) devices, etc., and for business analytics and security.”  The feature is expounded upon by the following teaching of Puri:
…against a device datastore that stores operational data of a plurality of electronic devices that includes subunits of different types; (Puri Par. 101 – “Client devices 102 of FIG. 1 represent any computing device capable of interacting with one or more host devices 106 via a network 104. Examples of client devices 102 may include, without limitation, smart phones, tablet computers, handheld computers, wearable devices, laptop computers, desktop computers, servers, portable media players, gaming devices, and so forth. In general, a client device 102 can provide access to different content, for instance, content provided by one or more host devices 106, etc. Each client device 102 may comprise one or more client applications 110, described in more detail in a separate section hereinafter.”; Par. 116-“ FIG. 2 is a block diagram of an example data intake and query system 108, in accordance with example embodiments. System 108 includes one or more forwarders 204 that receive data from a variety of input data sources 202, and one or more indexers 206 that process and store the data in one or more data stores 208.”; Par. 7-“ Collaborative Incident Management, described herein, provides a user, such as an incident manager, a facility to establish a virtual war room within the data operational intelligence application environment. One such data operational intelligence application environment is the SPLUNK® ENTERPRISE system developed by Splunk Inc. of San Francisco, Calif. With the data operational intelligence application at the center of identifying a critical system problem, establishing a virtual war room enables the user to engage the appropriate team with appropriate communications to resolve the critical problem.”; Par. 113-“ In some embodiments, the monitoring component 112 may also monitor and collect other device profile information including, for example, a type of client device, a manufacturer and model of the device, versions of various software applications installed on the device, and so forth.”; )
…from the device datastore  Puri Par. 101 – “Fig. 1”; Par. 116-“ FIG. 2 is a block diagram of an example data intake and query system 108, in accordance with example embodiments. System 108 includes one or more forwarders 204 that receive data from a variety of input data sources 202, and one or more indexers 206 that process and store the data in one or more data stores 208.”)
Kharisma and Puri are directed to technology monitoring systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kharisma to utilize datastore for managed devices, as taught by Puri, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kharisma with the motivation to help a user identify a problem and resolve an incident (Puri Abstract).
Kharisma in view of Puri fail to teach the following feature taught by De Smet:
…”as an executable query expression” … the processor to execute “the executable query expression” of the metric logic (De Smet Par. 27-"If expressions are not frequently used, they can be swapped out to slower storage, such as a data store 112. However, in some instances, response time is important and keeping expressions out on disk is not a great solution, as moving things to external storage can result in a delay to retrieve the desired expression so it can be executed. Other instances where keeping expressions in memory may make sense is where multiple expressions share a large part of the query. For example, "tell me the weather in Seattle if it is raining" and "tell me the weather in Seattle if it is sunny" share a large part of the query with only "sunny" and "raining" being the difference. Keeping the query in memory can help optimize the expressions. Thus, in memory storage solutions are often better in some sense, but keeping large numbers in memory can result in significant memory usage and cost.”)
Kharisma and Puri disclose monitoring systems with the use of query language and database infrastructure.  De Smet improves upon the database infrastructure.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kharisma in view of Puri to optimize query storage, as taught by De Smet, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kharisma in view of Puri with the motivation keeping the query in memory to help optimize the expressions (De Smet Par. 27).
  
Regarding Claim 16, 
Kharisma in view of Puri in further view of De Smet teach the system of claim 15…,
wherein the metric logic includes an expression to query the …datastore and to insert the extracted metric data into the incident database table (Kharisma Par. 102-“The system stores the timestamped events in a data store. The system enables users to run queries against the stored data to, for example, retrieve events that meet criteria specified in a query, such as containing certain keywords or having specific values in defined fields. As used herein throughout, data that is part of an event is referred to as "event data". In this context, the term "field" refers to a location in the event data containing one or more values for a specific data item. As will be described in more detail herein, the fields are defined by extraction rules (e.g., regular expressions) that derive one or more values from the portion of raw machine data in each event that has a particular field specified by an extraction rule.”; Par. 192-“Thus, a summarization table includes the search results obtained by scanning a tsidx file and is enriched by the field values determined in accordance with the extraction rules of the configuration files for retrieved events. More specifically, the summarization table may contain multiple entries including specific values from specific fields of the event data. The extracted field values satisfy the search criteria of the query received by the system, and may also include other field values that do not satisfy the specific criteria but which were extracted from events including the field values that do satisfy the criteria. The summarization table may also include other data related to the query processed by the system. Thus, the field values of the summarization table form a lexicon of where at least some columns of the summarization table map to the row of the tsidx file. As such, the tsidx file from which the summarization table was derived can itself be derived from the summarization data.”).
Kharisma teaches querying data stores and the feature is expounded upon by Puri:
wherein the metric logic includes an expression to query the device datastore … (Puri Par. 244-“While a query can be formulated in many ways, a query can start with a search command and one or more corresponding search terms at the beginning of the pipeline. Such search terms can include any combination of keywords, phrases, times, dates, Boolean expressions, fieldname-field value pairs, etc. that specify which results should be obtained from an index. The results can then be passed as inputs into subsequent commands in a sequence of commands by using, for example, a pipe character. The subsequent commands in a sequence can include directives for additional processing of the results once it has been obtained from one or more indexes”; Par. 269-“ In one or more embodiments, as noted above, a field extractor may be configured to automatically generate extraction rules for certain field values in the events when the events are being created, indexed, or stored, or possibly at a later time. In one embodiment, a user may be able to dynamically create custom fields by highlighting portions of a sample event that should be extracted as fields using a graphical user interface. The system would then generate a regular expression that extracts those fields from similar events and store the regular expression as an extraction rule for the associated field in the configuration file 712.”).
Kharisma and Puri are directed to technology monitoring systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kharisma to utilize datastore for managed devices, as taught by Puri, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kharisma with the motivation to help a user identify a problem and resolve an incident (Puri Abstract).
Regarding Claim 17, Kharisma in view of Puri in further view of De Smet teach the system of claim 15…
wherein the metric logic is to extract metric data from the device datastore irrespective of a condition expressed in the metric logic. (Puri. Par. 267-“ If the query itself does not specify an extraction rule and if the field is not a metadata field, e.g., time, host, source, source type, etc., then in order to determine an extraction rule, the search engine may, in one or more embodiments, need to locate configuration file 712 during the execution of the search as shown in FIG. 7B.; Par. 268- Configuration file 712 may contain extraction rules for all the various fields that are not metadata fields, e.g., the "clientip" field. The extraction rules may be inserted into the configuration file in a variety of ways. In some embodiments, the extraction rules can comprise regular expression rules that are manually entered in by the user. Regular expressions match patterns of characters in text and are used for extracting custom fields in text.; Par. 270-“ In some embodiments, the indexers may automatically discover certain custom fields at index time and the regular expressions for those fields will be automatically generated at index time and stored as part of extraction rules in configuration file 712. For example, fields that appear in the event data as "key=value" pairs may be automatically extracted as part of an automatic field discovery process. Note that there may be several other ways of adding field definitions to configuration files in addition to the methods discussed herein.”)
Kharisma and Puri are directed to technology monitoring systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kharisma to utilize datastore for managed devices, as taught by Puri, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kharisma with the motivation to help a user identify a problem and resolve an incident (Puri Abstract).
Regarding Claim 18, Kharisma in view of Puri in further view of De Smet teach the system of claim 15…
wherein the metric logic is to extract metric data only for operational data that meets a condition expressed in the metric logic. (Puri -Par. 89-“ As noted above, the data intake and query system utilizes a late-binding schema while performing queries on events. One aspect of a late-binding schema is applying extraction rules to events to extract values for specific fields during search time. More specifically, the extraction rule for a field can include one or more instructions that specify how to extract a value for the field from an event. An extraction rule can generally include any type of instruction for extracting values from events. In some cases, an extraction rule comprises a regular expression, where a sequence of characters form a search pattern. An extraction rule comprising a regular expression is referred to herein as a regex rule. The system applies a regex rule to an event to extract values for a field associated with the regex rule, where the values are extracted by searching the event for the sequence of characters defined in the regex rule.”)
Kharisma and Puri are directed to technology monitoring systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kharisma to utilize datastore for managed devices, as taught by Puri, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kharisma with the motivation to help a user identify a problem and resolve an incident (Puri Abstract).
Regarding Claim 19, Kharisma in view of Puri in further view of De Smet teach the system of claim 15,…
wherein the operation data includes data from a measurement taken at the plurality of electronic devices, and wherein the metric logic defines a metric based on a comparison of a measurement to a condition. Kharisma- Par. 535- “In some embodiments, the query may specify a desired correlation operation between metrics and non-metrics data. For example, in step 5912, the data intake and query system can extract field values from time-indexed events that also satisfy search criteria and correlate the extracted field values and the metrics query results to obtain correlation results. Then, in step 5914, the query results (or correlation results) or data indicative of the query results (or correlation results) can be displayed on a display device.”
Regarding Claim 20, Kharisma in view of Puri in further view of De Smet teach the system of claim 15,…
Kharisma teaches 
wherein the metric logic is to accumulate metric data at the incident datastore over time, and wherein the processor is further to define a time-based metric from accumulated metric data (Kharisma- Par. 286-287- “This capability enables implementing metric key performance indicators (MKPIs).; MKPIs are defined for a service within an MITSI application. Each MKPI measures an aspect of service performance at a point in time or over a period of time. Each MKPI is defined by a search query that derives a MKPI value from the metrics data associated with the entities that provide the service. Information in the entity definitions may be used to identify the appropriate metrics at the time a MKPI is defined or whenever a MKPI value is determined. The MKPI values derived over time may be stored to build a repository of current and historical performance information for the service, and the repository itself may be subject to search query processing. Aggregate MKPIs may be defined to provide a measure of service performance calculated from a set of MKPI values; this aggregate may be taken across defined timeframes and/or multiple services.; Par. 326-“ In some embodiments, metrics can be generated from ingested time-indexed events that include raw data. Specifically, raw data received by the data intake and query system is processed to create events that are time-indexed and stored as detailed above.; Par. 327 Specifically, ingested raw data can be processed into metrics having an n-tuple of elements including a timestamp, a metric name, a measured numerical value, and many other dimensions as represented in FIG. 22. For example, log data can be stored as time-indexed events and then processed to extract field values used to populate metric dimensions. In some embodiments, the extracted field values from time-indexed events can be incorporated into metrics that have the same format as the structured metrics collected from remote sources. By processing the structured metrics and/or raw data to obtain metrics having the same specified format, resulting metrics can be correlated to obtain new insights about, for example, the performance of computing resources. “
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kharisma et al., US Publication No. 20180089188A1 [hereinafter Kharisma], in view of Puri et al., US Publication No US 20190097909A1 [hereinafter Puri], in further view of De Smet et al., US Publication No US 20180039575A1 [hereinafter De Smet], and in further view of Anderson et al., US Publication No US 20130124669A1 [hereinafter Anderson] .
Regarding Claim 8, Kharisma in view of Puri in further view of De Smet teach the system of claim 1…
Kharisma in view of Puri in further view of De Smet fail to teach the following feature taught by Anderson:
further comprising the plurality of electronic devices as managed electronic devices in a Device-as-a-Service system. (Anderson -Par. 37-“ For example, other embodiments may include multiple analytics-platform computing systems 12, a single or many more monitoring computing instances 26, a single or many more monitored computing systems 14, 16, and 18, a single or many more monitored computing instances 28 within each of the monitored computing systems 14, 16, and 18, more than one collector 30 within each monitored computing instance 28, and zero, one, or many more than one client devices 20, 22, and 24 each associated with one of the monitored computing system 14, 16, and 18. "; Par. 94-"FIG. 7 illustrates details of an embodiment of the analytics-platform computing system 12 introduced in FIG. 1. In some embodiments, the analytics-platform computing system 12 is a scalable cloud-based computer system management program capable of providing computer system management as a service to a plurality of accounts each having computer systems with a plurality of monitored computing instances.”)
Kharisma, Puri and Anderson are directed to technology monitoring systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kharisma in view of Puri in further view of De Smet to utilize a datastore for managed devices, as taught by Anderson, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kharisma in view of Puri in further view of De Smet with the motivation to monitor data indicative of performance with sufficient granularity (Anderson Par. 6).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20170228446A1 to Sinha.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624